Exhibit99.1 Inphi Completes Acquisition of Cortina Systems Further Solidifies Inphi’s Market Leadership Position in High-Speed Optical and Networking Interconnects Segment SANTA CLARA, October 6 , 2014 – Inphi Corporation (NYSE: IPHI), a leading provider of high-speed, mixed signal semiconductor solutions for the communications, data center and computing markets, today announced that it has completed the acquisition of Cortina Systems, Inc., including it'sHigh-Speed Interconnect and Optical Transport product lines, as announced on July 30, 2014, in a transaction valued at $131 million. The acquisition does not include Cortina
